                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BOARD OF TRUSTEES OF THE            : CIVIL ACTION
NATIONAL ELEVATOR INDUSTRY          : NO. 17-05133
HEALTH BENEFIT PLAN,                :
                                    :
     Plaintiff,                     :
                                    :
v.                                  :
                                    :
KEVIN GOODSPEED,                    :
                                    :
     Defendant.                     :


                                 O R D E R


          AND NOW, this 1st day of May, 2019, upon consideration

of Defendant’s Motion for Summary Judgment (ECF No. 27), and

Plaintiff’s Motion for Leave to File a Sur-Reply Brief (ECF No.

35), for the reasons set forth in the accompanying memorandum,

it is hereby ORDERED as follows:1

          1)    Defendant’s Motion for Summary Judgment (ECF No.

                27) is DENIED;




1         Discovery in this case was bifurcated. See ECF No.
12. Defendant’s Motion for Summary Judgment was limited to the
issue of the existence of a fund against which an equitable lien
could be attached. As explained in the Memorandum filed this
same day, the Court’s ruling denying Defendant’s Motion for
Summary Judgment effectively grants partial summary judgment to
Plaintiff on the issue which Defendant had put before the Court.

          The case will continue to discovery on the remaining
issues as discussed in the Memorandum.
2)   Plaintiff’s Motion for Partial Summary Judgment is

     GRANTED;

3)   Plaintiff’s Motion for Leave to File a Sur-Reply

     Brief (ECF No. 35) is GRANTED; and

4)   An in-person conference will be held to discuss

     scheduling for further discovery, dispositive

     motions, and a trial date.    The parties are to

     appear on May 10, 2019 at 10:00 a.m. before the

     Honorable Eduardo C. Robreno in Courtroom 15A, U.S.

     Courthouse, 60l Market Street, Philadelphia,

     Pennsylvania.




           AND IT IS SO ORDERED.


                /s/ Eduardo C. Robreno
                EDUARDO C. ROBRENO,    J.




                       2
